DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. Applicant argues Otterbein’s sensors cannot correspond to a set of sensors (recited in claim 1) configured to detect the motions of the vehicle, wherein the motions are represented by lift, pitch, and roll values of the vehicle, because Otterbein’s sensors are used to merely capture the vertical accelerations of the body.
Examiner points Applicant to modified fig. 2 of Otterbein, below.

[AltContent: arrow][AltContent: textbox (configured to detect the motions of the vehicle, wherein the motions are represented by lift (heave), pitch, and roll values)][AltContent: arrow][AltContent: textbox (Set of Sensors)]
    PNG
    media_image1.png
    500
    275
    media_image1.png
    Greyscale


Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  “break” should be changed to “brake”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. "Proposal of roll angle control method using positive and negative anti-dive force for electric vehicle with four in-wheel motors," 2013 IEEE International Conference on Mechatronics (ICM), 2013, pp. 816-821, doi: 10.1109/ICMECH.2013.6519146 in view of Otterbein et al. (US 5,488,562) and Asogawa (US 2008/0073138).
With respect to claims 1 and 8, Ochi et al. discloses a control system (abstract) for controlling motions of a vehicle having wheels (abstract), comprising: suspension units (k, c; fig. 5) configured to support the wheels respectively driven by motors (‘IWM’), wherein the motions are represented by roll (page 818) values of the vehicle; an allocation module configured, in connected with the sensors, to generate and transmit signals to the suspension to minimize the motion by solving an optimization problem related to the motion (pages 817-820); and a motor control unit configured to drive each of the motors according to the allocated signals (pages 817-820).  (Figs. 1-12, pages 816-821.)  Ochi et al. discloses cooperative control of roll, pitch and yaw motion are possible (chapter VII) but does not specifically disclose sensors detecting motions of the vehicle and throttles.  Otterbein et al. teaches of a control system for controlling motions of a vehicle having wheels (abstract), comprising suspension units (‘dampers’) configured to support the wheels respectively driven by motors controlled by throttles (col. 3, lines 36-46); a set of sensors (‘acceleration sensors’) configured to detect the motions of the vehicle, wherein the motions are represented by lift, pitch and roll values of the vehicle (abstract, col. 1, lines 43-52); an allocation module (12, 13) configured, in connected with the sensors, to generate and transmit allocated throttle signals to the throttles to minimize the motion by solving an optimization problem related to the motion (fig. 2); and a motor control unit (14) configured to drive each of the motors via the throttles according to the allocated throttle signals (‘activation signals’).  (Figs. 1-4, col. 1, lines 44-67, cols. 2-11, col. 12, lines 1-7.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Otterbein et al. into the invention of Ochi et al. in order to provide individual damping of single components of the vehicle body movement and adjustable roll or sway moment distribution. (Col. 1, lines 57-67.) Ochi et al., as modified, is silent regarding the suspension units include suspension arms configured to rotate positions of the wheels forward or backward from default positions of the wheels in response to throttle/break forces applied to the wheels.  Asogawa teaches the suspension units include suspension arms (650) configured to rotate (paragraph 67) positions of the wheels forward (fig. 4C) or backward (fig. 4A) from default positions (fig. 4B) of the wheels in response to throttle/break forces applied to the wheels (paragraphs 65, 75-76, 108).  (Figs. 1-33, paragraphs 58-180.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Asogawa into the invention of Ochi et al., as modified, in order to improve both the convenience and the behavioral stability of the vehicle, and that achieves a higher degree of freedom with respect to vehicle behavior.  (Paragraph 8.)
With respect to claims 2-3 and 9-10, Ochi et al., as modified, is silent regarding changing distances of the wheels.  Asogawa teaches of the allocated signals drive the motors to change distances between front side wheels and rear side wheels among the wheels in response to the detected motions (figs. 4A-4C); wherein the allocated signals drive the motors to move the wheels on right side closer together and the wheels on left side farther apart to create a roll motion in response to a detected roll motion in the opposite direction (fig. 18).  (Figs. 1-33, paragraphs 58-180.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Asogawa into the invention of Ochi et al., as modified, in order to improve both the convenience and the behavioral stability of the vehicle, and that achieves a higher degree of freedom with respect to vehicle behavior.  (Paragraph 8.)
Claims 4-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al., Otterbein et al. and Asogawa, as applied to claims 1 and 8 above, and further in view of Hill et al. (US 2018/0244124).
With respect to claims 4-6 and 11-13, Ochi et al., as modified, is silent regarding the sensor being a camera or angle sensor.  Hill et al. teaches of controlling vehicle motions and sensors being cameras and/or angle sensors (paragraph 33).  (Figs. 1-2, paragraphs 31-50.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Hill et al. into the invention of Ochi et al., as modified, in order to measure and capture data on one or more vehicle characteristics.  (Paragraph 33.)
Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al., Otterbein et al. and Asogawa, as applied to claims 1 and 8 above, and further in view of Fontdecaba Buj (US 6,942,230).
With respect to claims 7 and 14, Ochi et al., as modified, is silent regarding the suspension units include torsion bar suspensions.  Fontdecaba Buj teaches of controlling vehicle motions and having suspension units include torsion bar suspensions (23).  (Figs. 8-27, col. 7, lines 9-67, cols. 8-9.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Fontdecaba Buj into the invention of Ochi et al., as modified, in order to control the roll naturally generated when the vehicle is in operation.  (Col. 1, lines 45-48.)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614